***********
This case was heard by Deputy Commissioner Glenn on November 8, 2010, in Charlotte, North Carolina. At the close of Plaintiff's evidence before the Deputy Commissioner, Defendant moved for involuntary dismissal, pursuant to N.C. GEN. STAT. § 1A-1, Rule 41(b) of the North Carolina Rules of Civil Procedure, which the Deputy Commissioner granted.
The Full Commission has reviewed the prior Decision and Order based upon the record of the proceedings before the Deputy Commissioner and the briefs and oral arguments of the parties before the Full Commission. The appealing party has shown good grounds to reconsider the evidence, receive further evidence, and to rehear the parties or their representatives.
For good cause shown, the Full Commission vacates the January 18, 2011 Decision and *Page 2 
Order by Deputy Commissioner Glenn and remands this claim to Chief Deputy Commissioner Wanda Taylor to be assigned to a Deputy Commissioner to rehear the case and for entry of a new Decision and Order.
This ___ day of August, 2011.
  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/_____________ PAMELA T. YOUNG CHAIR
  S/_____________ CHRISTOPHER SCOTT COMMISSIONER *Page 1